 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW MICHAEL TUCKER,                          Case No. 1:19-cv-00736-AWI-JDP
12                         Plaintiff,
                                                      ORDER DIRECTING THE CLERK’S OFFICE
13             v.                                     TO REMOVE DEFENDANTS LIZARRAGA,
                                                      FISK, MOHAMMAD, AND LINK FROM THE
14    JOE A. LIZARRAGA, et al.,                       DOCKET
15                         Defendants.
16

17

18            Plaintiff Andrew Michael Tucker is a state prisoner proceeding without counsel in this

19   civil rights action brought under 42 U.S.C. § 1983. On November 8, 2019, plaintiff voluntarily

20   dismissed his claims against defendants Lizarraga, Fisk, Mohammad, and Link. ECF No. 12. I

21   thus direct the clerk’s office to remove these defendants from the docket.

22
     IT IS SO ORDERED.
23

24
     Dated:         November 19, 2019
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28
 1   No. 205.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
